DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election of Group III Claims 14-20 without traverse in the reply filed on 5/11/2022 is acknowledged. Claims 1-13 of Group I and II are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 14, 15, 17, 19 are objected to because of the following informalities:  
-In claim 14, line 8, “pressure data” needs to be changed to -- a pressure data--.  
-In claim 14, line 8, “fluid pressure” needs to be changed to – a DEF pressure--.  
-In claim 14, line 11, “pressure data” needs to be changed to – the pressure data --.  
-In claim 14, line 14, “a first fluid pressure” needs to be changed to – a first DEF pressure--.  	
-In claim 14, line 18, “when in the open state” needs to be changed to – when the return valve is in the open state--.  
-In claim 14, line 19, “a second fluid pressure” needs to be changed to -- a second DEF pressure--.  
-In claim 14, lines 20, 23, “the second fluid pressure” needs to be changed to -- the second DEF pressure--.  


-In claim 14, lines 20, 24, “the first fluid pressure” needs to be changed to -- the first DEF pressure--.  
-In claim 15, line 1, “or” needs to be changed to – for --.  
-In claim 17, line 1, “first pressure data” needs to be changed to – a first pressure data--.  

-In claim 17, line 3, “second pressure data” needs to be changed to -- a second pressure data--.  
-In claim 17, lines 5, 6, “a third  fluid pressure” needs to be changed to – a third DEF pressure--.  
-In claim 19, line 7, “a fourth fluid pressure” needs to be changed to -- a fourth DEF pressure--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Claim 14 recites the limitation "determine from the pressure data, a second fluid pressure at the first location” renders claim indefinite since it is unclear determining a second fluid pressure at the first location while the pump is inoperative or operative.
-Claim 15 recites the limitation "operating the pump for the amount of time with the return valve in the open state causes the pump to direct DEF from the fluid reservoir to the pump” which renders claim indefinite since it seems contradictory to the limitation “ the return valve being fluidly connected to the pump configured to permit DEF to flow from the pump to the fluid reservoir when in the open state” in claim 14 in which it depends on.
Claims 16-20 are rejected by virtue of their dependence on claim 14.


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747